FILED
                              NOT FOR PUBLICATION                            SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



XIUFANG TANG,                                     No. 10-71286

               Petitioner,                        Agency No. A099-898-528

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Xiufang Tang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir.

2004). We deny in part and grant in part the petition for review, and we remand.

      Substantial evidence supports the BIA’s denial of CAT relief. See Zheng v.

Holder, 644 F.3d 829, 835 (9th Cir. 2011) (“To receive relief under CAT,

Petitioner has the burden of showing that he is more likely than not to be tortured

in the country of removal.”) (internal quotation and citation omitted).

      Tang testified to several harms she suffered on account of her participation

in a house church, including an arrest, a ten day detention, interrogations, beating,

loss of employment, a signed guarantee she would not participate in any church

organization meeting, and a requirement to report to the police on a weekly basis.

Substantial evidence does not support the BIA’s determination that Tang’s

mistreatment did not rise to the level of persecution. See Guo, 361 F.3d at 1203

(totality of the circumstances including physical harm during one and a half day

detention coupled with threats compelled finding of past persecution). In light of

this conclusion, we grant the petition for review as to Tang’s asylum and

withholding of removal claims, and we remand to the agency for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam).


                                           2                                    10-71286
   Tang’s request for oral argument is denied.

   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part, GRANTED in part;

REMANDED.




                                       3                               10-71286